Citation Nr: 0803908	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-02 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of corneal perforation of the left eye.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The veteran was scheduled for a hearing before the Board in 
Washington, D.C., on October 11, 2007, but failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled.  Accordingly, his request for a Board hearing 
is considered withdrawn.  


FINDING OF FACT

The residuals of a perforation of the cornea of the veteran's 
left eye are manifested by impaired visual acuity, but 
corrected visual acuity in the veteran's left eye is not 
worse than 20/100; the service-connected disability is not 
productive of active pathology; and the veteran is not blind 
in his right eye.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of corneal perforation of the left eye have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.84a, Diagnostic Codes 6009, 6079 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in March 2005 and the January 
2006 statement of the case.  Although complete notice, to 
include the March 2006 notice with respect to the effective-
date element of the claim, was not provided until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the receipt of all pertinent evidence, the RO 
readjudicated the claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
RO would have been different had complete VCAA notice been 
provided at an earlier time.  Moreover, as explained below, 
the Board has determined that an increased rating is not 
warranted.  Consequently, no effective date for an increased 
rating will be assigned, so the failure to provide timely 
notice with respect to that element of the claim is clearly 
no more than harmless error.

The record also reflects that the veteran's service treatment 
records and VA treatment records have been obtained, and the 
veteran has been afforded a VA eye examination to determine 
the current severity of his corneal perforation with residual 
scarring and blurred vision.  The April 2005 VA examiner took 
the veteran's medical history and conducted a physical 
examination that yielded pertinent and competent diagnoses, 
notwithstanding the fact that the claims file was not 
available for review.  The RO thereafter arranged for the 
veteran to be scheduled for another VA eye examination in 
June 2006, but he failed to appear without explanation.  This 
fact was noted in the supplemental statement of the case 
mailed to the veteran in December 2006.  The veteran has not 
alleged that he was not properly notified of the VA 
examination, nor has he requested that the VA examination be 
rescheduled or otherwise indicated his willingness to report 
for a rescheduled examination.  

The veteran has not identified any other evidence that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Under Diagnostic Code 6009, an unhealed injury of the eye, in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
C.F.R. § 4.84a (2007).  The minimum rating during active 
pathology is 10 percent.  

Evaluations of defective vision range from 10 percent to 100 
percent based on impairment of central visual acuity or 
anatomical loss of one eye or both eyes under the provisions 
of Diagnostic Codes 6061 to 6079.  When service connection is 
in effect for only one eye, the non-service-connected eye is 
considered to have vision of 20/40 or better.  Only when a 
veteran has blindness in one eye which is service connected 
and nonservice-connected blindness in the other eye will the 
rating be evaluated as if both disabilities were service 
connected.  38 U.S.C.A. § 1160 (West Supp. 2006); 38 C.F.R. § 
3.383 (2007).  

Under Diagnostic Code 6079, which relates to visual acuity, a 
10 percent rating contemplates visual acuity ranging from 
20/50 to 20/100 in the service-connected eye.  A higher, 20 
percent disability rating (under Diagnostic Code 6077) 
requires visual acuity in the service-connected eye of 20/200 
or worse.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The veteran's left eye disability is currently assigned  a 10 
percent rating pursuant to Diagnostic Codes 6009 and 6079.  

The pertinent evidence of the current severity of the 
veteran's corneal perforation with residual scarring and 
blurred vision consists of the report of a VA eye examination 
the veteran was afforded in April 2005.  At the time, the 
veteran reported a decline in his distance and near visual 
acuities.  He also reported using reading glasses, his only 
ophthalmic treatment.  On examination, the optometrist found 
entering distance visual acuities without correction of 
20/30-2 in the right eye and 20/60-1 in the left eye.  Best 
corrected distance visual acuities were 20/20-1 in the right 
eye with a +0.50 DS lens and the aid of a pinhole, and 20/30-
2 in the left eye with the aid of a pinhole.  Best corrected 
near visual acuities were J1 for each eye.  The left cornea 
was found to have several scars, none of which crossed the 
visual axis.  The fundus of each eye showed no apparent 
disease.  The neuroretinal rim of each eye was intact, pink 
and healthy.  The examiner diagnosed no retinal pathology for 
either eye; a corneal scar of the left eye secondary to 
injuries sustained in 1971; cataracts in both eyes; low 
hyperopia in both eyes; astigmatism of the left eye; and 
presbyopia.

As noted above, the veteran's most recent VA examination 
revealed distance visual acuity in the left eye with 
correction as 20/30-2.  There is no evidence of more severe 
visual impairment of in either eye.  Corrected visual acuity 
of 20/40 or better in both eyes is considered noncompensably 
disabling under Diagnostic Code 6079.  The Board further 
notes that there is no evidence of active pathology in the 
left eye.  Accordingly, there is no schedular basis for 
granting a rating in excess of 10 percent.

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for the disability here on 
appeal and that the manifestations of the disability are not 
in excess of those contemplated by the schedular criteria.  
In sum, there is no indication that the average industrial 
impairment from the veteran's corneal perforation with 
residual scarring and blurred vision would be in excess of 10 
percent.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.


ORDER

An increased rating for residuals of corneal perforation of 
the left eye is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


